MOORE, District Judge.
It is plain, under the law, that the plaintiffs have acquired the right to the use and enjoy*180ment of the waters running in their natural state to, and collecting in the reservoir about, said springs,, limited only by the capacity of their pipe line. While this is true, it is also the law that the prior location of the adjacent claim gave its owners in succession the right to the reasonable enjoyment of the surface waters falling and settling thereon for mining purposes. The theory of the plaintiffs is that the defendants exceeded the rights given them by the law in collecting the surface waters, and sending them down upon the plaintiffs’ adjoining claim and into the springs, increased in volume and rendered impure the quality by the sluicing, and that the defendants thus committed a private nuisance; and the plaintiffs-now seek the aid.of an injunction to restrain the defendants from again or further befouling the waters of said springs. They claim, too, that the acts of defendants, which have resulted in a private nuisance to them, amount also to a public-nuisance, because the public are the consumers of the water. Impliedly, at least, they claim that their rights in equity are-enhanced by the associated injury done, and likely to be done, to the public by the defendants’ acts. While the supply of pure-water to the inhabitants of Nome is a matter in which they,, in common with the people of Seward peninsula, are interested, the rights of the city and its inhabitants are not a proper subject for consideration in this case. Their rights must not be drawn into the case, as to do so would darken counsel, and confuse the real issues before the coitrt.
Under my view of the case as the facts present themselves,, it is not necessary either to define with precision all the relative rights of the parties to the suit as respects the manner in which the defendants may, regarding the rights of the plaintiffs, .use the surface waters upon their claim.
The power of courts to grant injunctions is among their extraordinary powers, and “should be cautiously and sparingly-exercised.” Spelling on Injunctions, vol. 1, § 394.
*181The same author in the same section declares that:
“An injunction against a private nuisance will be generally granted only where there is a strong and mischievous case of pressing necessity, and not because of a trifling discomfort or inconvenience suffered by the complainant.”
There is no evidence that the plaintiffs suffered any pecuniary loss by the discoloring or befouling of their water supply. There is evidence, however, that the defendants continued to sluice for but a few days, while the waters formed by the melting snows of spring lasted. . It is also in evidence that the defendants have withdrawn from the claim, and are not working it, having quitted it some months ago. It is apparent that the discoloration of the waters of the springs was an injury more imaginary than real, and the injury threatened was not a continuing one.
It is only where an action at law will furnish no adeqúate relief that equity will, on account of the injury being irreparable at law, administer the remedy by injunction. In my opinion an action at law will furnish the plaintiffs adequate compensation in damages for any injury, if any, they have suffered by the acts of the defendants; and, inasmuch as the injury, if any, worthy of determination by the court, has been done, and does not promise to be a continuing one, at least at the hands of the defendants, the injunction prayed for should be refused.
And it is hereby ordered that a decree be drawn in accordance with the conclusions now reached.